Title: To George Washington from Major General John Sullivan, 14 February 1778
From: Sullivan, John
To: Washington, George



Dear General,
Camp Valley Forge Feb. [14] 1778.

After combating with all the elements and contending with every disappointment and misfortune I have so far completed the bridge

that little remains but what may be done in two or three days after the plank is ready and the weather will permit. It will be of no use to keep the carpenters longer at the bridge until the weather is favourable and the plank is prepared. The erecting and securing the bridge I was determined to complete before I requested your Excellency to grant me leave of absence from the army; but the unusual inclemency of the weather forces me to leave it in its present situation, and beg leave of absence. This I am under the necessity of doing and though my reasons may be new, they are perhaps not of the less weight. I have been most faithfully serving the public four years without paying the least attention to my private interest. My losses in the service have been great and repeated, for which I am not likely to receive the least satisfaction. Since I left Boston I have been principally in a separate department where I have had all the expense but none of the profits allowed to commanders in a separate post. Congress have allowed me fifteen eight pences per day. This would almost purchase two bowls of grog for the support of myself and family. And when with the other general officers I presented a memorial for a reasonable allowance, Congress told us in general orders, or rather desired your Excellency to tell us, that they meant to do us justice from the first of January last, but that they would not meddle with any thing antecedent to that time. Perhaps the same rules of justice were not in force last year as may be this. Possibly some persons more disposed to speak evil of dignities than myself might say that the adopting a new rule in future is full evidence of their being conscious of the injustice of the former regulations and proves that they have discovered an injury which they refuse to redress. During the present contest I have lived principally on my own private fortune, which though not large was once amply sufficient for myself; but will not much longer afford me a sufficient fund for supply unless I pay more attention to it than I have been able to do for some years past. I find it therefore absolutely necessary therefore to visit my family to give the necessary directions respecting the management of my affairs in my absence. I know that some others may complain of the same usage and plead the same necessity in some degree, but none of them have been exposed to equal loss and expense; whatever may be their feelings I have only been taught to feel and judge for myself. I wish not to complain for others nor have I an inclination that my own complaints or necessities should be made public or become a foundation for complaints in others. It is enough for me to know that the fund which has supported me in the army will no longer do it unless I have an opportunity of regulating those domestic concerns which may afford me that subsistence which my services in the field will not. I think I shall need no arguments to persuade those Americans with whom I am acquainted

that I have ever exerted myself in behalf of my country, but I cannot consent to become a pensioner and depend for subsistence on the will of persons whose favours are largely showered on those who have done least and who treat with contempt those men who have endured every fatigue and despised every danger to secure the liberties of their country. I shall endeavour if my business will permit me to return to the army by the commencement of the campaign if not there are others, who have plentifully shared the favours of Congress who may supply my place till my return, or forever if thought best for the interest of America.
I beg your Excellency’s answer as soon as may be. and have the honour to be with the most sincere wishes for your Excellency’s success and happiness, your most obedient servant

Jno. Sullivan.

